Case: 17-14936   Date Filed: 05/17/2018   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-14936
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 6:15-cr-00112-RBD-KRS-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,



                                 versus



SEAN DANIEL DRAWDY,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (May 17, 2018)
               Case: 17-14936       Date Filed: 05/17/2018     Page: 2 of 3


Before TJOFLAT, WILLIAM PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

       Sean Daniel Drawdy appeals his sentence of 24 months of imprisonment

following the second revocation of his supervised release. 18 U.S.C. § 3583(g).

Drawdy argues that his sentence is substantively unreasonable. We affirm.

       Drawdy argues that the district court impermissibly considered as sentencing

factors its frustration with his repeated drug relapses and its lack of alternative

sentencing options, but we disagree. The district court revoked Drawdy’s

supervised release a second time because he twice tested positive for amphetamine

and opiates and he was discharged from a drug aftercare treatment program for

failing to participate. The second revocation occurred less than a year after the

district court revoked Drawdy’s supervised release for testing positive for

amphetamines and opiates on seven occasions within two months. Based on

Drawdy’s record, the district court reasonably expressed its “frustrations . . . with

trying to . . . be consistent with . . . [its obligation] under [section] 3553 . . . to

impose a sentence that provides protection for the public but deters [Drawdy and]

others” from future criminal activities. The district court remarked that “sending

somebody like Mr. Drawdy who is a drug addict to prison is a terrible . . . solution

to the problem” solely in an effort to solicit an “alternative” to imprisonment and




                                              2
              Case: 17-14936     Date Filed: 05/17/2018    Page: 3 of 3


to fashion “a sentence that is just under the circumstances.” The district court did

not rely on any impermissible sentencing factors in selecting Drawdy’s sentence.

      Drawdy also challenges the decision to vary upward and sentence him to the

statutory maximum term of imprisonment of two years, but we cannot say that

decision constituted an abuse of discretion. Drawdy committed a grade C violation

and, with a criminal history of III, he faced an advisory guideline range of 5 to 11

months of imprisonment. The district court reasonably determined that a variance

of 13 months above the high end of Drawdy’s sentencing range was necessary to

punish him for repeatedly violating the terms of his supervised release and to

protect the public by “putting Mr. Drawdy in a situation where he can’t . . . access

. . . controlled substances for an extended period of time.” Drawdy’s sentence is

reasonable.

      We AFFIRM Drawdy’s sentence.




                                          3